Citation Nr: 0101650	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
asbestosis, and emphysema due to exposure to asbestos while 
on active duty in the military.

2.  Entitlement to a rating higher than 60 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Coast Guard 
from February 1966 to October 1967.

In February 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claim for a rating higher than 10 percent for his 
service-connected bronchial asthma.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  And in 
November 1994, during the pendency of his appeal, he 
testified at a hearing at the RO in support of his claim.  
The hearing officer subsequently issued a decision in 
December 1994 increasing the rating for the bronchial asthma 
from 10 to 30 percent; the RO thereafter issued a rating 
decision in January 1995 implementing the increase, effective 
from December 17, 1993, the date of the veteran's claim.  The 
veteran continued to appeal, requesting a rating higher than 
30 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The 
Board remanded this claim to the RO in August 1996 to have 
the veteran clarify his representative, and for other 
development and consideration.  After completing this, the RO 
continued to deny a rating higher than 30 percent and 
returned the case to the Board.  The Board issued a decision 
in June 1998 increasing the rating for the bronchial asthma 
from 30 to 60 percent and, in light of this, also remanded 
the case to the RO to consider whether the veteran was 
entitled-as well-to a total disability rating based on 
individual unemployability (TDIU).  Subsequently, in July 
1998, the RO assigned the same effective date of December 17, 
1993, for the 60 percent rating.

In October 1998, the RO denied the claim for a TDIU, and the 
veteran appealed that decision to the Board.  He also filed 
additional claims in May 1999 requesting service connection 
for lung cancer, asbestosis, and emphysema-all of which he 
alleged were due to exposure to asbestos while in the Coast 
Guard-and a rating higher than 60 percent for his bronchial 
asthma.  The RO denied these claims in June 1999, and he 
appealed that decision to the Board, too.

The Board denied the claim for a TDIU in July 1999 and now 
will issue a decision concerning the claim for a rating 
higher than 60 percent for the bronchial asthma.  However, 
because of recent legislation, the Board unfortunately must 
remand the claim for service connection for lung cancer, 
asbestosis, and emphysema for further development and 
consideration by the RO.


FINDINGS OF FACT

1.  According to the results of a pulmonary function test 
conducted in June 2000, the veteran has a forced expiratory 
volume in one second of 59 percent of normal, a forced vital 
capacity of 56 percent of normal, and a forced expiratory 
volume in one second to forced vital capacity ratio of 105 
percent.

2.  Records show, however, that the veteran needs high, daily 
dosages of corticosteroid and immuno-suppressive medications 
to treat his bronchial asthma, and that he still experiences 
severe shortness of breath even on minimal exertion.


CONCLUSION OF LAW

The criteria for a 100 percent rating for the bronchial 
asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6602 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Entitlement to a Rating Higher than 60 Percent for 
Bronchial Asthma

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the entire medical history and circumstances.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  But where, as here, the veteran is requesting a 
higher rating for an already established service-connected 
disability-as opposed to contesting the propriety of the 
rating that initially was assigned many years ago when the 
disability was service connected-the current level of 
functional impairment due to the disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This, in turn, means that VA is not required to 
consider whether the veteran is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
bronchial asthma may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

On October 7, 1996, VA revised the criteria used to rate the 
severity of diseases of the trachea and bronchi-including 
bronchial asthma.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  
But that change occurred nearly 3 years before the veteran 
filed his current claim, in May 1999, not during the pendency 
of this appeal.  Consequently, only the revised criteria need 
be considered in this decision, whereas, in the Board's prior 
decision in June 1998, when the rating was increased to 60 
percent, it was necessary to consider both the former and 
revised criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Indeed, the Board increased the rating to the 60-
percent level based on the former criteria-which, in that 
particular instance, were "more favorable" to the veteran.  
Id; see also Dudnick v. Brown, 10 Vet. App. 79 (1997).

According to the revised criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000), a 60 percent rating is warranted 
for bronchial asthma if the forced expiratory volume in one 
second (FEV-1) is from 40 to 55 percent predicted, or if the 
ratio of the forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) is from 40 to 55 percent, or if 
the veteran needs at least monthly visits to a physician for 
care of exacerbations, or if he needs intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The maximum rating of 100 percent is 
warranted if the FEV-1 is less than 40 percent predicted, or 
if the FEV-1/FVC ratio is less than 40 percent, or if the 
veteran has more than one asthma attack per week with 
episodes of respiratory failure, or if he needs the daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Also, in the absence of 
clinical findings of asthma at the time of examination, 
a verified history of asthmatic attacks must be of record.  
Id.

The veteran does not allege, and the evidence does not 
otherwise suggest, that his FEV-1 or FEV-1/FVC ratio is 
sufficient to warrant a rating higher than 60 percent for his 
bronchial asthma.  That clearly was evident during his most 
recent VA compensation examinations in May and June 2000, 
which included a pulmonary function test (PFT) of his 
respiratory capacity.  It indicated that he had a post-
bronchodilator FEV-1 of 59 percent of normal, a post-
bronchodilator FVC of 56 percent of normal, and a post-
bronchodilator FEV-1/FVC ratio of 105 percent.  Obviously 
then, those results simply do not warrant a rating higher 
than 60 percent under Code 6602.  But regardless of that, the 
veteran believes that he is entitled to a rating higher than 
60 percent, nonetheless, because he has to take high dosages 
of corticosteroid and immuno-suppressive medications "daily" 
to properly treat his bronchial asthma.  And that, in turn, 
provides an alternative basis for assigning a higher rating, 
irrespective of the results of the PFT.  See, e.g., Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).

The veteran's primary care physician at the VA Medical Center 
(VAMC) in Tuscaloosa indicated in an October 1999 statement, 
which the RO received in November 1999, that she had been 
treating the veteran for over 10 years at that facility, and 
that he learned in October 1998 that he had lung cancer-
which since has continued to progress.  Other medical 
evidence of record concerning further clinical evaluation and 
workup the veteran has received from various different VA and 
private doctors since the initial diagnosis confirms that his 
lung cancer is inoperable and terminal.  But the veteran's 
primary care physician at the Tuscaloosa VAMC went on to note 
in her statement that the veteran also suffers from 
"severe" bronchial asthma-in fact, so much so that she 
began prescribing Prednisone in April 1999.  She indicated 
the veteran takes 20 milligrams of it "every morning" and 
30 milligrams of it "every evening" (for a total of 50 
milligrams per day), and that he complied with that daily 
regimen.

The VA physician who examined the veteran for compensation 
purposes more recently, in May and June 2000, also indicated 
the veteran takes 50 milligrams of the Prednisone each day 
for treatment of his bronchial asthma.  But of equal or even 
greater significance, the examining VA physician also 
indicated the veteran takes high dosages of several other 
medications for his bronchial asthma, too, noting that he 
takes 3 bronchodilator puffs of Albuterol-every 4 hours each 
day, as necessary, in addition to 2 bronchodilator puffs of 
Azmacort-4 times each day, and 3 bronchodilator puffs of 
Atrovent-2 times each day.  The VA examiner went on to note, 
among other things, that the veteran experiences severe 
shortness of breath ("becomes dyspneic") even after only 
"mild" exercise.

Even when earlier examined by VA for compensation purposes in 
September 1996, some two years prior to the diagnosis of 
terminal lung cancer in October 1998, the veteran's bronchial 
asthma was so severe that he was taking these same 
corticosteroid and immuno-suppressive medications.  Moreover, 
the examining VA physician indicated in the diagnostic 
assessment that the veteran was on the "maximum" level of 
hand held inhalers as well as using a nebulizer and bronchial 
dilator for treatment of his chronic obstructive pulmonary 
disease (COPD) with asthmatic bronchitis, and that he did in 
fact require this medication "daily."

The clinical records of the treatment the veteran has 
received from the various other VA and private doctors during 
the last several years, since about 1992, also show 
a progressive worsening of his bronchial asthma-as evidenced 
by his doctors continually increasing his level of medication 
for it.  Of note, when seen in a VA outpatient clinic in 
October 1998, he was only taking 5 milligrams per day of the 
Prednisone.  Whereas the statement prepared one year later, 
in October 1999, by his primary care physician at that same 
VAMC, indicates the prescription of Prednisone had gone up by 
a factor of 10, to 50 milligrams per day.  And the 
progressive decrease in the veteran's respiratory capacity is 
not entirely attributable to his terminally inoperable lung 
cancer or, for that matter, to any of his other cardio-
respiratory conditions that have been diagnosed, e.g., 
congestive heart failure (CHF), emphysema, asbestosis, etc.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  Rather, his 
treatment records show severe respiratory insufficiency even 
only considering his bronchial asthma, alone, irrespective of 
those other conditions.  Consequently, he satisfies the 
revised criteria of Code 6602 for a 100 percent rating for 
his bronchial asthma, and his claim must be granted.  See 
38 C.F.R. § 4.7; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for a 100 percent rating for the bronchial asthma 
is granted, subject to the laws and regulations governing the 
payment of VA compensation benefits.


REMAND

II.  Entitlement to Service Connection for Lung Cancer, 
Asbestosis, and Emphysema

As indicated in the June 1999 rating decision, the RO denied 
this claim as not well grounded.  But there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also VAOPGCPREC 11-2000 (November 27, 2000); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
And although returning this claim to the RO undoubtedly will 
result in further delay in actually deciding the claim, which 
is especially unfortunate given the veteran's diagnosis of 
terminally inoperable lung cancer, the assistance mandated by 
the Veterans Claims Assistance Act of 2000 is not within the 
Board's discretion, even in these dire circumstances.

The veteran also indicated in his July 1999 notice of 
disagreement (NOD), citing a statement that he earlier had 
submitted in May 1999 when filing his claim, that he never 
intended for the RO to consolidate his claim for lung cancer, 
asbestosis, and emphysema, since he believes that he is 
entitled to service connection for all three-even though all 
are due to exposure to asbestos while in service.  The RO, 
however, merged the claim for asbestosis and emphysema into 
the claim for a higher rating for the bronchial asthma, 
as opposed to treating these conditions as separate claims 
for service connection.  Therefore, after completing any 
necessary development mandated by the Veterans Claims 
Assistance Act of 2000, the RO should re-adjudicate these 
claims on separate bases as intended by the veteran.


Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO, particularly in light of the veteran's terminal illness.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



